IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

        NOS. PD-0759-12, PD-760-12, PD-761-12, PD-762-12 and PD-763-12


                        DAVID CALHOUN JONES, Appellant

                                             v.

                                THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                     FROM THE FIFTH COURT OF APPEALS
                              COLLIN COUNTY

                                        Per curiam.

                                      OPINION


       Appellant was convicted of five separate offenses of manslaughter. The Court of

Appeals affirmed the convictions. Jones v. State, Nos. 05-10-01178-CR, 05-10-01179-CR,

05-10-01180-CR, 05-10-01181-CR, 05-10-01182-CR (Tex.App - Dallas, delivered May 23,

2012). On January 16, 2013, Appellant’s petitions for discretionary review were dismissed

as untimely filed. Appellant has filed a motion for rehearing requesting reinstatement of his
                                                                               Jones - 2

petitions so that they will be considered by this Court. Appellant’s motion for rehearing is

granted. His petitions for discretionary review filed in this Court on September 14, 2012, are

filed as of March 6, 2013, and will be considered in accord with Tex.R.App.P. 68.




Delivered March 6, 2013
Do not publish